Citation Nr: 1819838	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  12-19 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia 


THE ISSUE

Entitlement to waiver of recovery of the recovery of an overpayment of additional Department of Veterans Affairs (VA) benefits for a dependent spouse in the amount of $7,812, to include whether the overpayment of compensation benefits was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from July 1967 to January 1979, and June 1984 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In February 2015, the Board remanded this case for consideration of the creation of the debt.  This action has been accomplished.


FINDINGS OF FACT

1.  The Veteran was notified that he was receiving additional benefits for his spouse, M., in May 1994; he was provided a VA Forms 21-8764, Disability Compensation Award Attachment-Important Information, advising him of conditions affecting his right to payment of benefits, including that the failure to notify the RO in a prompt fashion of a dependency change would result in an overpayment.

2.  In July 2002, the Veteran notified VA that he divorced in August 2000, but VA did not remove M. from his award; the Veteran was subsequently notified that he was still receiving benefits for his spouse.

3.  In November 2010, VA notified the Veteran that M. had been retroactively removed from his benefits from September 1, 2000 which resulted in the creation of an overpayment in the amount of $7,812.  

4  It is not shown the Veteran committed fraud, misrepresentation, or evidenced bad faith in the creation of this overpayment.

5.  The Veteran and VA were both at fault in the creation of this debt. 

6.  Waiver of this assessed overpayment would result in an unfair enrichment to the Veteran.

7.  Denial of this waiver would not defeat the purpose of this award of VA benefits.

8.  There is no indication that the Veteran relinquished a valuable right or incurred a legal obligation in reliance on the additional benefits received.

9.  There is no undue hardship shown in this case.


CONCLUSION OF LAW

The creation of an overpayment of additional VA benefits for a spouse was validly created, and recovery of this overpayment of additional VA benefits for a dependent spouse in the amount of $7,812 would not be contrary to the principles of equity and good conscience.  38 U.S.C. §§ 5302, 5112(b)(2) (2012); 38 C.F.R. §§ 1.965, 3.501(d)(2) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012).  To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  However, VCAA is inapplicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  This case is based on income considerations and is analogous to the cases under the Barger directives. 

In May 1994, the RO informed the Veteran that he had been awarded additional benefits for his spouse, M. as well as his daughter.  He was provided a VA Form 21-8764 which stated that that failure to notify the RO in a prompt fashion of a dependency change would result in an overpayment.  

In July 2002, the Veteran completed a VA Form 21-0538, Status of Dependents Questionnaire, in which he indicated that he and M. divorced in August 2000.  He also indicated that his daughter was in college.

In a January 2003 letter, the Veteran was told that his daughter had been removed from his award, but that he was still receiving benefits for his spouse.  In an October 2003 letter, the Veteran was again advised that he was still receiving benefits for his spouse.  

In 2010, VA finally removed the Veteran's spouse, M., from his award of benefits effective September 1, 2000.  In August 2010, the Veteran was notified that VA proposed to take this action and In November 2010, he was notified that VA had taken this action.  The retroactive removal of M. resulted in the creation of the overpayment of $7,812.  The Veteran contends that VA should have promptly removed M. when he reported the divorce, the amount of the debt that has been recouped should be refunded to him, and that the remaining debt should be waived.  

The law provides for the rates of disability compensation, and for payment of additional compensation for dependents of veterans who are at least 30 percent disabled.  38 U.S.C. §§ 1114(c), 1115, 1134, 1135.  The Veteran was, at all times relevant to this issue, rated at least a combined 30 percent disabled for his service-connected disabilities.  Under 38 U.S.C. § 5112(b)(2), the effective date of reduction or discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs.  See also 38 C.F.R. § 3.501(d)(2).  

With regard to the removal of M., as noted, the first notice that the Veteran and M. had divorced was received in July 2002, about two years after the divorce occurred.  Under 38 U.S.C. § 5112(b)(2), the effective date of reduction or discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs.  See also 38 C.F.R. § 3.501(d)(2).  The Veteran and M. divorced in August 2000 and she was properly removed from his benefits award on September 1, 2000, the first day of the next month. 

Obviously, VA had a significant lag time before removing M. from the Veteran's award.  However, this does not mean that VA should not have acted at all, even given the delay.  For the period of time beginning from the Veteran's divorce from M., he was not married and was not entitled to any benefits for a spouse.  Therefore, the RO terminated the Veteran's additional benefits for a spouse for that period, albeit in a delayed manner.  This removal action itself was proper.  

The law is clear that the Veteran's right to receive additional disability compensation with respect to M. ceased after their divorce.  Thus, the creation of the debt was valid.

VA law provides that recovery of overpayment of any benefits shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C. § 5302; 38 C.F.R. § 1.963 (a).  The standard "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "Equity and Good Conscience" means arriving at a fair decision between the obligor and the government. In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor - Where actions of the debtor contribute to the creation of the debt; (2) Balancing of faults - Weighing fault of the debtor against VA fault; (3) Undue hardship - Whether collection would deprive debtor or family of basic necessities; (4) Defeat the purpose - Whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment - Failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment - Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  See 38 U.S.C. § 5302; 38 C.F.R. § 1.965 (a).

In this case, there is no evidence demonstrating that the indebtedness resulted from fraud, misrepresentation, or bad faith on the Veteran's part.  Therefore, waiver of indebtedness is not precluded if shown that it would be against the principles of equity and good conscience to require him to repay this debt to the government.  38 C.F.R. §§ 1.963, 1.965.

As to the principles of equity and good conscience part of the Board's analysis, the record shows that VA and the Veteran were at fault in the creation of this debt.  The Veteran properly notified VA that he was divorced, although he did not do so promptly since he had been divorced for two years.  VA was at fault because VA delayed by eight years the implementation of the removal of his spouse.  However, during that time period, the Veteran was told on at least two occasions that he was still receiving benefits for his spouse even though he was also told that his daughter had been removed.  The Veteran continued to accept those payments.  Thus, there was fault by both VA and the Veteran.  

The Board finds that the Veteran was not lawfully entitled to receive additional dependency benefits from VA for M. because he was not married to her; that resulted in unfair enrichment to him.  

As to whether the recovery of this assessed overpayment would deprive him of basic necessities, the Veteran did not submit financial information.  Nonetheless, some of his debt has been recouped and there is no evidence he was deprived of the ability to provide for his basic necessities.  Accordingly, the Board concludes that recovery of this debt would not cause him financial hardship since this apparently did not in the course of its repayment.  

As to whether collection of this debt would defeat the purpose of paying the benefits by nullifying the objective for which the benefits were intended, the additional benefits are meant to compensate a veteran with a spouse.  The Veteran did not have a spouse for the period in question.  Therefore, the Board finds that collection of this debt would not defeat the purpose of paying the benefits.  Further, the Board finds that there is no indication in the record that reliance on the overpaid benefits resulted in his relinquishment of a valuable right or the incurrence of a legal obligation.

Thus, after weighing all of the relevant evidence of record, the Board finds that recovery of this overpayment would not be against equity and good conscience.  Although VA certainly bears fault in the delay of the removal of M. from the award, the Veteran was told he was still receiving benefits for her so he was aware that VA had not removed her.  All of the other elements are not in his favor.  Overall, the weight of the elements of equity and good conscience are not in his favor and his request for a waiver of the overpayment of VA compensation is denied.


ORDER

The overpayment of additional VA benefits for a spouse was properly created, and entitlement to waiver of recovery of the debt in the amount of $7,812, is denied.



S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


